SANFORD, District Judge.
While section 934 of the Revised Statutes (Comp. St. § 1560) provides that property taken or detained by an officer under authority of a revenue law shall be irrepleviable in his hands, it specifically declares that such property shall be subject to the orders and decrees of the Federal courts. On the other hand, section 931 of the Revised Statutes (Comp. S't. § 1557) merely relates to the release on bond of property attached in certain postal suits. It is, however, one of the inherent powers of the court, established upon motives of public convenience, to allow a claimant of seized property to substitute an equivalent security in place of .the res. Place v. City of Norwich, 1 Ben. 89, 19 Fed. Cas. 792, 796. In this case Benedict, District Judge, said:
“This power is daily exercised in actions in rem, because ‘a ship is made to plow the sea, and not to rot by the wharf’ — because serious damage to her owners is caused by her detention without benefit, and expenses are thereby increased — all which may be obviated without injury to the rights of creditors by a delivery on bail. Ben. Adm. p. 246.”
Specific provision for the exercise of this inherent power is made in Admiralty Rule 11 (29 Sup. Ct. xl); and its existence in admiralty causes and cases of seizure (in which jurisdiction depends upon a prior seizure of the property) is recognized in section 940 of the Revised *1022Statutes (Comp. St. § 1566). And see Rev. Stat. § 941 (Comp. St. § 1567). I am of opinion that this power likewise exists in the court under other libels in rem for the condemnation and forfeiture of property. This practice is recognized in Pagin’s Federal Precedents, Form No. 741, p. 493. It is a useful and just practice; avoiding not only unnecessary injury to the owner of the property but also unnecessary expense-in the custody of the property while the litigation is pending. I am of opinion that it should be followed in the instant case.
As it appears that the value of this automobile has been appraised at ,$600.00, an order will be entered directing the delivery of the automobile by the Marshal to the claimant T. O. Tune, upon his giving a claimant’s delivery bond in that sum, in manner and form as set forth in Pagin’s Federal Precedents, sup., with surety to be approved by the clerk' of the court.